 

Exhibit 10.36

 

FORM OF AMENDMENT TO

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

SURGICAL CARE AFFILIATES, INC.

2013 OMNIBUS LONG-TERM INCENTIVE PLAN

 

This AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Amendment”), by
and between Surgical Care Affiliates, Inc., a Delaware corporation (the
“Company”), and                         , an employee of the Company or one or
more of its Subsidiaries (the “Participant”), shall be effective as of
          .  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Amended Incentive Plan (as
defined below).

 

RECITALS

 

A.The Company adopted the Surgical Care Affiliates, Inc. 2013 Omnibus Long-Term
Incentive Plan, effective as of October 24, 2013 (the “Incentive Plan”).

 

B.The Board of Directors of the Company (the “Board”) approved an amendment and
restatement of the Incentive Plan, effective as of December 11, 2014 (the
“Amended Incentive Plan”), to provide that Participants may, upon receipt of
advance written approval of the Compensation Committee of the Board and in
accordance with the terms of the Amended Incentive Plan, transfer an Incentive
Award (other than Options constituting incentive stock options) to a Permitted
Transferee without consideration.

 

C.In order to reflect the revised transfer provisions set forth in the Amended
Incentive Plan, the Participant and the Company desire to amend the terms of the
Participant’s Restricted Stock Unit Award Agreement, dated as of
                      (the “Award Agreement”), pursuant to the terms and
conditions of this Amendment.  

 

NOW THEREFORE, in consideration of the foregoing, the parties agree to amend the
Award Agreement as follows:

 

AGREEMENT

 

1.

Section 2(a) of the Award Agreement is hereby deleted and replaced with the
following:

 

(a)The RSUs, and any interest therein, may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than in accordance
with the terms of the Plan.

 

2.Except as set forth herein, the Award Agreement remains in full force and
effect.

 

 

--------------------------------------------------------------------------------

 

3.The parties shall execute and deliver such other instruments and do such other
acts as may be necessary to carry out the intent and purpose of this Amendment.

 

4.This Amendment may be executed in any number of counterparts.  All executed
counterparts shall constitute one agreement notwithstanding that all signatories
are not signatories to the original or the same counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be executed as of the date first written above.

 

 

SURGICAL CARE AFFILIATES, INC.:PARTICIPANT:

 

By:  

       Name:                           

      Title:  





2

 